      Case 1:15-cr-00540 Document 114 Filed on 11/16/20 in TXSD Page 1 of 3
                                                                                                  United States District Court
                                                                                                    Southern District of Texas

                                                                                                       ENTERED
                                  UNITED STATES DISTRICT COURT                                     November 16, 2020
                                   SOUTHERN DISTRICT OF TEXAS                                       David J. Bradley, Clerk
                                     BROWNSVILLE DIVISION

UNITED STATES OF AMERICA                                §
                                                        §
VS.                                                     §   CRIMINAL ACTION NO. 1:15-CR-00540
                                                        §
JOHN ANTHONY MORADO                                     §

                                         ORDER AND OPINION

        Defendant John Anthony Morado requests that the Court reduce his sentence and order

his release due to his underlying medical conditions and the dangers that COVID-19 poses to his

health. (Motion, Doc. 111) Based on its review of the record and the applicable law, the Court

concludes that Morado has not demonstrated that extraordinary and compelling reasons

support a reduction of his sentence.

                                                        I

        In 2018, the Court amended Morado’s initial sentence to 168 months in prison and 5

years of supervised release after he pled guilty to the crime of Possession With Intent to

Distribute a Quantity More Than 50 Grams, that is, Approximately 22.62 Kilograms of

Methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A), and 18 U.S.C. § 2.

(Amended Judgment, Doc. 90, 1–3)

        Morado is currently serving his sentence at the Federal Correctional Institution

Petersburg—Low in Petersburg, Virginia.1 (Supplement, Doc. 112, 2)

                                                       II

        The First Step Act permits defendants to present a request for a reduction of sentence

directly to the courts under 18 U.S.C. § 3582(c)(1). The statute contains specific requirements

for submitting direct petitions.            The defendant must either first “fully exhaust[] all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the


1The Court takes judicial notice that the BOP has reported one currently active case of COVID-19 among inmates and
staff at the facility, and zero deaths.            See COVID-19 Coronavirus, Federal Bureau of Prisons,
https://www.bop.gov/coronavirus/ (last updated November 13, 2020).
1/3
      Case 1:15-cr-00540 Document 114 Filed on 11/16/20 in TXSD Page 2 of 3



defendant’s behalf,” or wait for “the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility.” Id. at § 3582(c)(1)(A). In the latter scenario, the defendant

need not exhaust available administrative remedies.

       Morado has met the requirements of Section 3582(c)(1)(A). In his Motion, he notes that

he “submitted a request to Warden J. Andrews at FCC Petersburg, requesting that the Director

of the Bureau of Prison bring a motion for Compassionate Release on his behalf. To date, the

Warden has not granted the request.” (Motion, Doc. 111, 6) The record does not make clear

whether Morado exhausted any administrative remedies, but as more than thirty days have

lapsed since he submitted the request, he has satisfied the threshold requirements of Section

3582(c)(1)(A).

                                           III
       A court may reduce a defendant’s sentence based on the factors set forth in 18 U.S.C.

§ 3553(a) if the court finds that “extraordinary and compelling reasons warrant such a

reduction” and that “such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission”.         18 U.S.C. § 3582(c)(1)(A)(i).     In relevant part, the policy

statement provides that extraordinary and compelling reasons for early release exist when:

       (a)       the defendant is suffering from a terminal illness or other serious
                 physical, medical, functional, or cognitive condition “that substantially
                 diminishes [her] ability . . . to provide self-care within the environment of
                 a correctional facility and from which [he] is not expected to recover”;

       (b)       the defendant is at least 65 years old and “experiencing a serious
                 deterioration in physical or mental health because of the aging process”
                 and has “served at least 10 years or 75 percent of [her] term of
                 imprisonment, whichever is less”; or

       (c)       another reason “[a]s determined by the Director of the Bureau of
                 Prisons”.

U.S. SENTENCING GUIDELINES, § 1B1.13(1)(A) & cmt. n.1. The defendant also must not pose a

danger to the safety of the community. Id. at § 1B1.13(2).

       In support of his request, Morado describes an outbreak of COVID-19 at the facility,

notes that mask wearing is low among inmates and staff, says that social distancing is

2/3
      Case 1:15-cr-00540 Document 114 Filed on 11/16/20 in TXSD Page 3 of 3



impossible, and states that the inmates must share computers and phones without adequate

supplies to sanitize between users. (Supplement, Doc. 112, 1; Motion, Doc. 111, 4–5) He also

argues that the Centers for Disease Control and Prevention has identified an increased risk of

the more serious symptom of COVID-19 among individuals with underlying conditions like his—

i.e., hypertension, diabetes, and high cholesterol. (Motion, Doc. 111, 3)

       The Court finds that Morado has not demonstrated that extraordinary and compelling

reasons warrant reducing his sentence. He acknowledges that he has served only about 35% of

his prison sentence. (Motion, Doc. 112, 1) He is fifty-three years old and emphasizes that he

suffers from hypertension and is obese. (Final Presentence Investigation Report, Doc. 31, 2;

Motion, Doc. 111, 3) But he does not provide documentation indicating the severity of his

medical conditions, and his 2016 Presentence Investigation Report does not note any serious

health conditions. (Doc. 31) Furthermore, the Court concludes that Morado’s criminal history

indicates that he represents a continued risk of harm to the public. (Id. at 7–11) Based on the

record before the Court concerning his health and criminal history, the Court concludes that the

fact that COVID-19 is present in the correctional facility in which he is serving his sentence does

not in itself demonstrate the extraordinary and compelling reasons that warrant a reduction of

his sentence. As a result, Morado has not demonstrated that the factors governing requests

under Section 3582(c)(1) weigh in favor of the relief he seeks.

       Accordingly, it is:

       ORDERED that Defendant John Anthony Morado’s Motion for Compassionate Release

(Doc. 111) is DENIED.

       SIGNED this 16th day of November, 2020.


                                                 _______________________________
                                                 Fernando Rodriguez, Jr.
                                                 United States District Judge




3/3
